JONES, JUDGE:
On April 16, 1968, the claimant, Harmarville Rehabilitation Center, mailed an invoice for $49.00 to the respondent, Division of Vocational Rehabilitation, for services rendered, which was paid in due course. Thereafter, by letter dated January 6, 1969, the claimant informed the respondent that a review of its records revealed that for services rendered for a period of ten days, from May 1, 1968 to May 11, 1968, the claimant had inadvertently billed for only one day, leaving a balance owing of $411.00. The respondent readily conceded the error, but it was unable to pay the invoice for the balance due for the reason that it was submitted after funds available to pay for services rendered during the fiscal year ending June 30, 1968, had been exhausted.
*54The respondent’s answer admits the allegations of the claimant’s petition, and says that the claim should be allowed. The claim was submitted on the petition and answer.
The Court is of opinion that this is a valid claim which in equity and good conscience should be paid, and, accordingly, an award is hereby made to Harmarville Rehabilitation Center in the sum of $411.00.